Citation Nr: 0705415	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-25 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
claimed as secondary to service-connected otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2003 rating decisions issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

Although the veteran argued in his August 2003 notice of 
disagreement that frequent periods of infection and hearing 
loss warrant referral for an extraschedular disability 
evaluation, the issue before the Board is whether service 
connection should be granted for the hearing loss.  
Consequently, the matter of whether the veteran's service-
connected disability should be given an extraschedular 
evaluation under 38 C.F.R. § 3.321 is not now before the 
Board and is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's bilateral hearing loss is not proximately due 
to or the result of service-connected otitis externa.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss, as secondary to service-connected otitis externa, have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2006).  

The veteran contends that his service-connected otitis 
externa has contributed to the development of bilateral 
hearing loss.  See VA Forms 21-4138 dated October 2002, 
September 2003; August 2003 notice of disagreement (NOD); May 
2004 VA Form 9.  He also contends that he should be 
considered for entitlement to an extraschedular evaluation 
because of frequent periods of infection and hearing loss.  
See August 2003 NOD.  

A January 1967 rating decision denied the veteran's original 
claim for service connection for bilateral hearing loss on a 
direct basis because defective hearing had not been shown on 
examination.  This rating decision also granted service 
connection for otitis externa of the right ear with bilateral 
fungus infection of the ear canals.  A June 1963 rating 
decision granted service connection for otitis externa of the 
left ear.  

The veteran underwent a VA compensation and pension (C&P) 
examination in April 2003, at which time his claims folder 
was reviewed.  The veteran reported progressive hearing loss 
in recent years, indicating a sudden change in the hearing in 
his right ear in 2001 and a gradual progression of the loss 
of hearing in his left ear since then.  He indicates that his 
right ear continues to be poorer than the left.  Normal 
otoscopic landmarks were visible in both ears.  Pure tone 
threshold testing revealed a severe hearing loss in the right 
ear and a moderate hearing loss in the left ear.  Speech 
reception thresholds (SRTs) obtained 52 decibel hearing level 
in the right ear and 47 decibel hearing level in the left 
ear, which the examiner indicated suggest a moderate loss in 
both ears.  The examiner reported that the SRTs and pure tone 
averages (PTAs) do not agree and that no conductive component 
was measured.  The veteran's word recognition ability was 
excellent with a presentation level of 75 decibels hearing 
level (equal to the pure tone average) but worsened when the 
level was raised to 95 decibels (64 percent right ear; 68 
percent left ear).  Tympanometry was normal for both ears and 
acoustic reflexes were present.  

The examiner reported that sensorineural hearing loss was 
likely, but that the degree of loss was questionable, as PTAs 
would suggest a severe hearing loss in the right ear and a 
moderate severe loss in the left ear, and SRTs suggest at 
worst a moderate hearing loss in both ears.  The examiner 
also indicated that good word recognition scores obtained at 
a presentation level equal to the pure tone average also 
suggests thresholds are elevated.  The examiner reported that 
the veteran indicated thresholds have changed significantly 
compared to results from 1996 to 1999, with the biggest 
change occurring between 1999 and 2001.  Overall thresholds 
recorded at the time of the examination were up to 50 
decibels poorer than those obtained in 1999.  The examiner 
opined that even if the threshold measurements were accurate, 
external otitis would not cause a sensorineural hearing loss, 
as there is no conductive component present, which would be a 
more likely result of an external otitis.  

Private treatment records from Dr. R.A. Dattolo indicate that 
the veteran is being treated in pertinent part for otitis 
externa, sensory hearing loss, and sensorineural hearing 
loss.  An August 2003 note from Dr. Dattolo reports that the 
veteran is being followed for bilateral sensorineural hearing 
loss with bilateral tinnitus.  Dr. Dattolo reported that the 
veteran wears hearing aids and has been having difficulty 
with infections.  Dr. Dattolo also indicated that the veteran 
has a history of noise exposure.  No opinion regarding the 
relationship between the veteran's service-connected otitis 
externa and bilateral hearing loss, however, was provided.  
The veteran submitted a newspaper cut-out in support of his 
claim, but this does not indicate that otitis externa is 
related to his hearing loss.  See cut-out from The Palm Beach 
Post.  

Based on the opinion provided during the April 2003 VA 
examination, the Board finds that service connection is not 
warranted for bilateral hearing loss, claimed as secondary to 
service-connected otitis externa.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised that the RO 
would assist him in obtaining additional information and 
evidence, and of the responsibilities on both his part and 
VA's in developing the claim.  See October 2002 letter.  The 
veteran was later informed of the need to provide the RO with 
any evidence or information he might have pertaining to his 
claim.  See April 2004 statement of the case (SOC).  

The Board acknowledges that the October 2002 letter did not 
specifically inform the veteran of the necessary evidence to 
substantiate his claim for service connection on a secondary 
basis.  The veteran has not been prejudiced by this omission, 
however, as his various statements in support of his claim 
indicate that he was aware of the need to establish a 
relationship between his service-connected otitis externa and 
bilateral hearing loss.  See e.g. August 2003 NOD.  
Furthermore, there is no indication that the notice issued 
has prevented the veteran from providing evidence necessary 
to substantiate his claim and/or affected the essential 
fairness of the adjudication of the claim, or that the record 
is incomplete due to VA action or inaction with respect to 
notification.  See Pelegrini, 18 Vet. App. at 120.  As such, 
VA fulfilled its notification duties.  Quartuccio, 16 Vet. 
App. at 187.  

The Board has also determined that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision despite VA's failure to provide notice as to the 
appropriate disability rating or effective date of any grant 
of service connection, as his claim for service connection on 
a secondary basis is being denied.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's private and VA medical records have 
been obtained and he was afforded a VA examination in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss, as secondary 
to service-connected otitis externa, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


